Citation Nr: 9914198	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-44 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right knee 
disorder. 

3.  Entitlement to service connection for a kidney disorder.

4.  Entitlement to service connection for a bilateral 
shoulder disorder.

5.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left knee disorder. 

6.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
May 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating determination of 
the Los Angeles Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

In his notice of disagreement received in June 1995, the 
veteran requested a hearing before a hearing officer at the 
RO.

On his VA Form 9, dated in September 1995, and received at a 
hearing before a hearing officer at the RO later in September 
1995, the veteran checked the box indicating that he desired 
a hearing at the local office before a Member of the Board.

On a VA Form 9 received in May 1996, the veteran indicated 
that he had no statement at that time but he was in the 
process of obtaining new medical evidence to support his 
claim and that the evidence would be forthcoming and 
presented as soon as it was received.  

While the veteran has been afforded a personal hearing before 
a hearing officer, he has not withdrawn his request for a 
hearing before a Member of the Board at the RO.  

In order to comply with duty to assist and due process 
requirements this case is remanded for the following:

The RO should schedule a hearing for the 
veteran before a Member of the Board at 
the RO.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









